Title: To John Adams from Timothy Pickering, 31 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia July 31. 1799.

Yesterday, by the southern mail, I received the inclosed triplicate of Mr. Murray’s letter of May 17th, covering a copy, also inclosed, of the answer of M. Talleyrand, minister of foreign relations of the French Republic, to his letter of May 5th (which I forwarded a day or two since) announcing the appointment of Envoys to negociate with that Republic, in which the Minister declares the assent of the Executive Directory to receive the Mission.—The answer, I observe, does not exactly conform to the terms used in the instructions to Mr. Murray, & which he repeated in his letter of May 5th to the Minister. But M. Talleyrand does not forget the common practice of his government, to drop a reproach or insult, while making amicable professions. It was certainly not necessary for him to insinuate that the President of the United States was wasting many months of precious time, “for the simple confirmation” that if new envoys were sent they would be received.
I have the honor to be / with great respect, / sir, your most obt. servt.
Timothy Pickering